Citation Nr: 0903531	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for neuropathy of the feet, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2008, the veteran testified before the 
undersigned Veteran's Law Judge sitting in Montgomery, 
Alabama.  A transcript of this hearing is of record.  At the 
hearing, the veteran submitted additional evidence 
accompanied by a waiver of his right to have this evidence 
initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The veteran contends that he suffers from bilateral 
peripheral neuropathy due to his service-connected diabetes 
mellitus, type II.  He complains of cramping and burning of 
his feet, ankles, and legs.

In October 2005 the veteran was afforded a VA diabetes 
examination.  The examiner diagnosed the veteran with 
neuropathy of the left lower extremity, but noted that the 
veteran's neuropathy was more likely lumbrosacral in origin, 
and that the examination did not indicate diabetic 
neuropathy.  

The veteran submitted treatment records from a private 
physician, Dr. Hollis, who noted the veteran suffered from 
neuropathy.  A genitourinary VA examination in January 2007 
diagnosed the veteran with mild peripheral sensory 
neuropathy.  The veteran submitted records from a podiatrist 
dating in January 2007 where the veteran was assessed as 
having neuroma/neuritis of the second innermetatarsal areas 
right and left foot, with pain in the right and left foot.  
He suggested that the veteran be scheduled for a nerve 
conduction velocity test.

Electro-diagnostic testing in January 2007 revealed that the 
sural nerves were normal, but that the radial-distal latency 
and the superficial peroneal-distal latency were mildly 
prolonged on the right side.  Also, the veteran's tibial-
distal latency was mildly prolonged on the left side.  The 
neurologist diagnosed the veteran with mild left tarsal 
tunnel syndrome and "mild generalized peripheral neuropathy 
of the demyelinative type."  The note states that further 
diagnostic testing may be useful for evaluation of the 
etiology of the neuropathy.  If later testing was done, these 
tests are not contained in the claims folder.  

The veteran has been diagnosed with peripheral neuropathy by 
VA and private physicians.  The VA examiner in October 2005 
opined that the veteran's neuropathy was not related to his 
service-connected diabetes mellitus.  The subsequent medical 
evidence in the claims folder does not give an opinion as to 
the etiology of the veteran's neuropathy.  In his testimony 
before the undersigned, the veteran stated that Dr. Hollis 
specifically informed him that his peripheral neuropathy was 
due to his diabetes mellitus.  

Considering the veteran's last VA examination was over three 
years ago, and that the veteran has testified that one of his 
private physician's indicated that his peripheral neuropathy 
was related to his diabetes mellitus, the veteran should be 
afforded another VA examination.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination scheduled in conjunction with an original 
claim, the claim will be considered based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2008).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, the Board notes that although Veterans Claims 
Assistance Act of 2000 (VCAA) notice was provided in this 
case, such notice did not inform the veteran of the evidence 
needed to establish a disability rating and effective date 
for the claim on appeal, should service connection ultimately 
be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, corrective notice should be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice that includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman.

2.  Request that the veteran provide the 
names, addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
peripheral neuropathy, to specifically 
include records from Dr. Hollis dating 
since August 2006.  After securing any 
necessary authorizations, request copies 
of all indicated records which have not 
been previously secured and associate them 
with the claims folder.

3.  Schedule the veteran for a VA 
neurological examination to determine the 
current nature and extent of his 
peripheral neuropathy, and to provide an 
opinion as to a possible relationship to 
his service-connected diabetes mellitus, 
type II.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted and the results reported in 
detail.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran 
suffers from peripheral neuropathy of the 
either or both lower extremities, and if 
so, whether it is caused by or aggravated 
(permanently worsened beyond normal 
progress) by the service-connected 
diabetes.  If aggravation is shown, the 
examiner should attempt to quantify the 
degree of aggravation caused by the 
diabetes.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

4.  Thereafter, readjudicate the claim.  
If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A.BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




